DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 9 September 2021. It is acknowledged that this application is a National Stage Entry of PCT/JP2017/011638 filed 23 March 2017, which benefits from foreign priority to 2016-101896 (Japan), filed 20 May 2016. Claims 2-4 and 7 have been cancelled. Claims 1, 5, and 10-14 have been amended. Claims 1, 5-6, and 8-14 are pending.

Response to Remarks/Amendment

[3]	Applicant's remarks filed 9 September 2021 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  


[i]	In response to rejection(s) of claim(s) 1-6 and 8-14 (now claims 1, 5-6, and 8-14 as presented by amendment) under 35 U.S.C. 101 as being directed to non-statutory subject matter 

“...The Office Action takes the position that the claims are directed to a general process of calculating and generating predictions of consumer resource demand...The claims are replete with very specific and limited steps to be carried out by a processor...Applicant asserts that the claims cannot be properly categorized as being ‘general’ in any sense of the word...[listing of claim 1]...In view of the amendment adding these new and/or revised limitations, it is respectfully urged that the Section 101 rejections be withdrawn....”

In response, Examiner respectfully maintains that the claims as presented remain directed to ineligible subject matter. Respectfully, Examiner directs Applicant’s attention to the claim limitations of representative claim 14 as presented by amendment. In particular claim 14 includes “…acquiring smart meter data for a resource demand…”, “...acquiring a record value of an integrated demand in at least one reference period of the plurality of measurement periods, the integrated demand being a demand of a consumer set integrated over a predetermined period...”, “...acquiring factor data which influences on an increase/decrease of demand...”, “...associating two or more of the plurality of cluster demand patterns...based on a comparison of the two or more of the plurality of cluster demand patterns...” and “…displaying a prediction demand value or a prediction demand pattern for the predetermined prediction target period…”. The elements added by amendment are reasonably understood to be retrieval operations that serve to gather data relevant to the subsequent demand calculations. While these elements provide additional elements to be considered under Step 2A prong 2 and Step 2B, they do not modify the general directive of the invention to commercial practice of predicting demand for resources by a group 

Accordingly, Examiner respectfully maintains that considered as an ordered combination, the steps/functions of claim 14 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of calculating and generating predictions of consumer resource demand in a commercial marketplace. A general process of consumer resource demand in a commercial marketplace is reasonably categorized as organizing human activities, as set forth in the prior guidance and reformulated as a “grouping” of abstract ideas in the present 2019 PEG. 

Examiner further maintains that the calculating of cluster demand patterns and shape data to perform the claimed comparisons are performable by human mental processing. Claim 14 as presented by amendment includes “...calculating a prediction value of the number of consumers in the group in the prediction target period on the basis of the number of the plurality of consumers in the group...”, “...calculating prediction values of demand pattern data for the prediction target period for the group on the basis of the two or more of the plurality of demand patterns...”, and “...calculating a prediction value of the integrated demand in the prediction target period on the basis of the record value of the integrated demand and the factor data...”.
With respect to the elements added by amendment are limited to additional mathematical assessment/calculation steps including indications of a general basis for the calculations (e.g., 

Claim 14 further clarifies that the calculating a plurality of cluster demand patterns is performed by “determining an optimal cluster number for each of the plurality of cluster demand patterns, determining a cluster center corresponding to the optimal cluster number, and subjecting the cluster center to an inverse Fourier transformation...”. With respect to these elements, Examiner respectfully submits that these steps merely illustrate the performance of mathematical processes, which constitute mathematical processes in the abstract and/or processes performable by human mental processing. Respectfully, absent further clarification of the processing steps executed by the recited processor executing code as indicated by the preamble of the claim, one of ordinary skill in the art would readily understand that given a set of time-series meter data, one of ordinary skill in the art could be relied upon to calculate demand curves and compare the curves to predict of extrapolate a further demand by the human mental processing or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Applicant further remarks:

“…the Office Action further asserts that the additional elements of a ’processor’ and a ‘storage device’ do not integrate the judicial exception into a practical application (Prong Two of Step 2A...)...Further, the Office Action contends that these additional claim elements do not transform the claims such that they amount to significantly more than the abstract idea itself (step 2B...)...”

Applicant further remarks:

“......Here, the practical application requirement is satisfied because the claimed invention contributes to ‘the optimization of the relative contracts with power plants...in the power selling’ which is made based on the ‘improved prediction accuracy of the demand’…Even if the Office declines to acknowledge the practical application...the foregoing detailed steps used to determine prediction demand values and patterns must...amount to significantly more than covering the abstract idea...The additional elements of the claims require very specific inputs, calculation methods, and comparisons to determine prediction demand values for a resource...”

In response, Examiner respectfully disagrees. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, Examiner initially notes that the inquiry under Prong Two Step 2A is not limited to a general determination that the claims provide a practical application. Rather, Prong 2 Step 2A seeks to determine if the claim recites additional elements which integrate the abstract idea into a practical application of the abstract idea. While to calculations of demand may assist in 

With respect to candidate technical elements for consideration under Prong 2 Step 2 A, claim 14 includes an indication that the claimed method is performed by a computer-based system having a processor executing program(s). Claim 14 has been amended to further include additional data acquisition steps of “...acquiring a record value of an integrated demand in at least one reference period of the plurality of measurement periods, the integrated demand being a demand of a consumer set integrated over a predetermined period...”, “...acquiring factor data which influences on an increase/decrease of demand...”. Claim 14 as amended includes additional calculating steps which utilize the data acquired including “...calculating a prediction value of the number of consumers in the group in the prediction target period on the basis of the number of the plurality of consumers in the group...”, “...calculating prediction values of demand pattern data for the prediction target period for the group on the basis of the two or more of the plurality of demand patterns...”, and “...calculating a prediction value of the integrated demand in the prediction target period on the basis of the record value of the integrated demand and the factor data...”. As previously presented, the claims further clarify that the recited demand prediction system is comprising “...a plurality of facility control terminals including a plurality of smart meters associated with a plurality of consumers, a meter data management device, and economic information distribution terminal, a weather information distribution terminal...and a network interconnecting the plurality of facility control terminals, the meter data management device, the 
The processor executing programs is identified in a generally manner as performing the steps of the method and implementing the functions of the system. The statement in the preamble of claim, absent further clarification, constitutes a general linking of the judicial exception to a particular technological environment. Absent further clarification of specialized programming/processing functions performed by the listed devices, the smart meters, terminals, and devices are sole associated with the provision of data and further transmission/communication of the data via the computer network. Accordingly, while the amendments identify technical elements for consideration under Step 2A prong 2 and Step 2B of the 2019 PEG, the claimed functions of the recited technical elements is limited to generation and transmission of data. Accordingly, the technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., calculating demand and shape data ), and sending and receiving information over a network (e.g., acquiring meter data and transmitting/displaying a prediction). 

Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of predicting commercial consumer demand for electrical power using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed predicting commercial consumer demand for electrical power benefits from the inherent 

In response, Examiner respectfully disagrees. With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 14 has been amended to further include additional data acquisition steps of “...acquiring a record value of an integrated demand in at least one reference period of the plurality of measurement periods, the integrated demand being a demand of a consumer set integrated over a predetermined period...”, “...acquiring factor data which influences on an increase/decrease of demand...”. Claim 14 as amended includes additional calculating steps which utilize the data acquired including “...calculating a prediction value of the number of consumers in the group in the prediction target period on the basis of the number of the plurality of consumers in the group...”, “...calculating prediction values of demand pattern data for the prediction target period for the group on the basis of the two or more of the plurality of demand patterns...”, and “...calculating a prediction value of the integrated demand in the prediction target period on the basis of the record value of the integrated demand and the factor data...”.

Claim 14 further includes: includes an indication that the claimed method is performed by a computer-based system having a processor executing program(s) and that the system is comprised of “...a plurality of facility control terminals including a plurality of smart meters associated with a plurality of consumers, a meter data management device, and economic step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., acquiring data); (2) storing and retrieving information and data from a generic computer memory (e.g., load data); and (3) performing repetitive calculations using the obtaining information/data (e.g., calculating shape data and prediction values from acquired data). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of predicting commercial consumer demand for electrical power. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., predicting commercial consumer demand for electrical power, because it has been programmed to store, retrieve, and 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[4]	Previous rejection(s) of claims 1-6 and 8-14 (now claims 1, 5-6, and 8-14 as presented by amendment) under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea has/have not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1, 5-6, and 8-14 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:


Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, 

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1 and 14 are directed to a system and a method, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with 

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 14, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of predicting commercial consumer demand for electrical power, which is reasonably considered to be method of Organizing Human Activity as well as a claimed embodiment of a Mathematical Concept and associated steps that are performable by Mental Processing. In particular, the general subject matter to which the claims are directed serves to apply mathematical relationships and formulas to calculate and predict a future consumer demand for resources for the commercial supply of those resources, e.g., electrical power. Accordingly, the general directive of the claimed invention constitutes an ineligible concept of Organizing Human Activity, namely: fundamental economic principles or practices (e.g., predicting a commercial demand for a product) and (2) commercial interactions (e.g., modelling business relations). Additionally, the claimed calculations of demand and the underlying formulas are reasonably understood to embody mathematical concepts in the abstract. 

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 
 In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 14. In particular, claim 14 includes:
“…a resource demand of a plurality of consumers in a consumer set is associated to a plurality of groups…” and “…acquire demand pattern data...[determine] the demand of the consumer set in a target prediction period...”. Considered as an ordered combination, the steps/functions of claim 14 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of monitoring and predicting consumer behavior, which is an ineligible concept of organizing and directing human actions and activities, as set forth in the prior guidance and reformulated as a “grouping” of abstract ideas in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

“…calculate shape data…”, and “…associates two or more clusters being associated in different measurement periods…”. Respectfully, absent further clarification of the processing steps executed by the recited processor, one of ordinary skill in the art would readily understand that calculating demand and associating clusters of data are practicable/performable by a human using pen and paper. CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 14 that potentially integrate the exception include the “processor” “storage device”. Claim 14 further indicates that the system engaged in performing the method includes “...a plurality of facility control terminals including a plurality of smart meters associated with a plurality of consumers, a meter data management 

Claim 14 has been amended to further include additional data acquisition steps of “...acquiring a record value of an integrated demand in at least one reference period of the plurality of measurement periods, the integrated demand being a demand of a consumer set integrated over a predetermined period...”, “...acquiring factor data which influences on an increase/decrease of demand...”. Claim 14 as amended includes additional calculating steps which utilize the data acquired including “...calculating a prediction value of the number of consumers in the group in the prediction target period on the basis of the number of the plurality of consumers in the group...”, “...calculating prediction values of demand pattern data for the prediction target period for the group on the basis of the two or more of the plurality of demand patterns...”, and “...calculating a prediction value of the integrated demand in the prediction target period on the basis of the record value of the integrated demand and the factor data...”.


With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Beyond the general statement that the processor and storage device are engaged in the performance of the method, and the respective terminals and devices provide data via a computer network, the limitations provide no further clarification with respect to the functions performed by processor and device in producing the claimed result. A recitation of by a processor absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it”. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g.,  calculating and determining), and sending and receiving information over a network (See response to remarks/amendment for further clarification). 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following (See response to remarks/amendment for further clarification):

While the disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., acquiring data); (2) storing and retrieving information 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claim 1, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 5-6 and 8-13, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Allowable Subject Matter

[5]	Claims 1, 5-6, and 8-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Subject Matter Overcoming Art of Record

[6]	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claims 1 and 14. The prior art of record fails to define a system and method including “...determining time-sequential load data for the plurality of consumers based on the smart meter data for a plurality of measurement periods; calculating a plurality of demand patterns based on the time-sequential load data for each of the plurality of measurement periods by determining an optimal cluster number for each of the plurality of cluster demand patterns, determining a cluster center corresponding to the optimal cluster number, and subtracting the cluster center to an inverse Fourier transformation; associating each of said plurality of cluster demand patterns with respective portions of the time-sequential load data and a number of the plurality of consumers; associating two or more of the plurality of cluster demand patterns associated with difference ones of the plurality of measurement periods with a group based on a comparison of the two or more of the plurality of cluster demand patterns with each other; calculating shape data representative of a demand pattern for the resource for the group in a predetermined prediction target...”.
	
Applicant's remarks filed in the amendment filed 13 May 2021 are compelling and commensurate with both the original disclosure and the claims as amended.

The most closely applicable prior art of record is referred to in the Office Action mailed 4 March 2021 as Ghosh et al. (United States Patent Application Publication No. 2014/0324532). Ghosh et al. provides a system and method for forecasting cyclical demand for resources including energy. 

While Ghosh et al. is similar to the instant application in many respects, there are clear patentable distinctions. While the calculation of average demand for groups of customers is reasonably a form of clustering of consumers that is based on time-series or time-sequential demand data, the grouping of consumers by Ghosh et al. does not include forming a group by two or more clusters that is based on different measuring periods. While secondary reference to Flora et al. discloses group formation based on cluster comparison and further includes an indication that clusters are defined by a calculated cluster center, Flora et al. fails to indicate that the cluster center is calculated by determining an optimal cluster number for each of the cluster demand patterns, determining a cluster center corresponding to the optimal cluster number, and subjecting the cluster center to an inverse Fourier transformation.

Accordingly, Ghosh et al., alone or in combination with Flora et al. fail to disclose or otherwise render obvious at least “...determining time-sequential load data for the plurality of consumers based on the smart meter data for a plurality of measurement periods; calculating a plurality of demand patterns based on the time-sequential load data for each of the plurality of measurement periods by determining an optimal cluster number for each of the plurality of cluster demand patterns, determining a cluster center corresponding to the optimal cluster number, and subtracting the cluster center to an inverse Fourier transformation; associating each of said plurality of cluster demand patterns with respective portions of the time-sequential load data and a number of the plurality of consumers; associating two or more of the plurality of cluster demand patterns associated with difference ones of the plurality of measurement periods with a group based on a comparison of the two or more of the plurality of cluster demand patterns with each other; calculating shape data representative of a demand pattern for the resource for the group in a predetermined prediction target...”, a required by each of claims 1 and 14.   


Conclusion

[7]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 
Pavlovski et al., FORECASTING NET LOAD IN A DISTRIBUTED UTILITY GRID, United States Patent Application Publication No. 2017/0317495, paragraphs [0063]-[0065]: Relevant Teachings: Pavlovski et al. disclose a system and method which collection of customer electricity usage via smart meters and sensors. The system/method further includes functionality to segment electricity demand by zones on an individual customer or group, i.e., cluster basis and further provide for targeted forecasts for anticipated electricity consumption.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683